  Case 1:20-cv-01823-ALC Document 35 Filed 07/16/20 Page 1 of 2




NIXON PEABODY LLP                                                                       7/16/2020
Daniel A. Schnapp
Eric M. Ferrante
55 West 46th Street
New York, NY 10036-4120
Phone: (212) 940-3000
dschnapp@nixonpeabody.com
eferrante@nixonpeabody.com
Attorneys for Plaintiffs

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------
                                                                X
                                                                 :
THOMAS K. RONALD and                                             :
CATHERINE B. RONALD,
                                                                 :
                                              Plaintiffs,        :
                                                                 :
                          - against -                            : Civil Action No. 1:20-cv-1823
                                                                 :
REAL ESTATE HOTEL INC., ASSETS PLUS,                             : Hon. Andrew L. Carter, Jr.
and JOHN DOES 1-10,
                                                                 :
                                               Defendants. :
                                                                 :
-------------------------------------------------------------- X

                                   ORDER TO SHOW CAUSE

        Upon the Declaration of Eric M. Ferrante, Esq., and the exhibits annexed thereto, and the

Memorandum of Law, all dated July 9, 2020, submitted by Plaintiffs Thomas K. Ronald and

Catherine B. Ronald (“Plaintiffs”) in support of this Motion, it is hereby

        ORDERED that Defendants Real Estate Hotel, Inc. (“REH”) and Assets Plus show

cause, in writing, on or before August 14, 2020 why a default judgment, pursuant to Fed. R. Civ.

P. 55, should not be issued; and it is further
  Case 1:20-cv-01823-ALC Document 35 Filed 07/16/20 Page 2 of 2




       ORDERED that service by delivery of a copy of this order and Plaintiffs’ supporting

papers with Colleen Banahan, Summons Unit Office Assistant 2, a person authorized to accept

service on behalf of the New York State Secretary of State, Department of State, at One

Commerce Plaza, 99 Washington Avenue, Albany, New York, pursuant to Section 306 of the

New York Business Corporation Law, shall be deemed good and sufficient service upon

Defendant REH; and it is further

       ORDERED that service by delivery of a copy of this order and Plaintiffs’ supporting

papers via email to info@assets-plus.net (with read receipts requested), shall be deemed good

and sufficient service upon Defendant Assets Plus, pursuant to this Courts May 6, 2020 order

authorizing such service (ECF No. 24); and it is further

       ORDERED that answering papers, if any, be filed with this Court and served upon

Plaintiff’s counsel, Nixon Peabody LLP, attention Daniel A. Schnapp, at 55 West 46th Street,

New York, NY 10036 on or before August 21, 2020.

Dated: New York, New York
       July 16, 2020


                                                     ENTER,

                                                     ______________________________
                                                        Andrew L. Carter, Jr., U.S.D.J.
